Citation Nr: 1641354	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-31 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to August 5, 2011, for the grant of service connection for ischemic heart disease (IHD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted entitlement to service connection for IHD with an evaluation of 60 percent effective August 5, 2011. 

In October 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In June 2015, he testified at a hearing over which the undersigned Veterans Law Judge (VLJ) presided while at the RO.  A transcript of each hearing has been associated with the Veteran's claims file.

In a January 2016 decision, the Board found that an effective date of August 5, 2011 was proper and denied the Veteran's claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Per a July 2016 Joint Motion for Remand (JMR) and Court Order, the Board's decision was remanded for compliance with instructions in the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the January 2016 decision, the Board found that the Veteran's original claim of service connection for heart disease was received on April 18, 2005.  However, the Board found that the earliest possible effective date for the establishment of service connection for IHD was August 5, 2011 because this was the date that the Veteran was first diagnosed with IHD.  

In the July 2016 JMR, the parties agreed that the Board's January 2016 decision did not provide an adequate statement of reasons and bases as to whether VA was required to obtain a retrospective medical opinion pertaining to whether the Veteran's IHD became manifest any earlier than August 5, 2011.

The parties noted that a February 2007 x-ray report indicated that the Veteran had calcified atherosclerotic disease of the aorta and that a March 2008 x-ray report noted atherosclerotic dilation of thoracic aorta.  The parties agreed that the Board erred by not considering whether this evidence, in combination with the Veteran's lay statements that he had symptoms of IHD earlier than August 2011, warranted a retrospective medical opinion to determine whether the Veteran's lay complaints and documented atherosclerotic issues indicated an IHD disability earlier than August 5, 2011.   

Accordingly, on remand, the AOJ should obtain a retrospective medical opinion as to the earliest date of onset for IHD.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a retrospective medical opinion by a cardiologist as to the earliest date when IHD was as likely as not present or diagnosable.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  

A review of the JMR may also help the examiner understand why the Board is requesting this retrospective opinion.

The examiner should determine, to the extent possible, whether IHD had become manifest any earlier than August 2011.  If so, the examiner should identify when the diagnosis was first present.

In providing this opinion, the reviewing clinician is asked to consider VA and private treatment records, VA examination reports, the Veteran's October 2012 and June 2015 hearing testimony, and the other lay statements of record regarding the Veteran's symptoms prior to his diagnosis of IHD on August 5, 2011.  The examiner should particularly review and comment on the significance of the February 2007 VA x-ray report showing that the Veteran had calcified atherosclerotic disease of the aorta and the March 2008 VA x-ray report showing atherosclerotic dilation of thoracic aorta.  The examiner must discuss these records in providing a rationale for the opinion. 

If the examiner is unable to provide this retrospective opinion without resort to speculation, the examiner should explain why this is the case in as much detail as possible to address the concerns in the JMR. 

The examiner should provide a detailed rationale for all opinions provided.

2. Thereafter, the RO/AMC must review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




